Reasons for Allowance
1.	Claims 1-8, 10-20, and 24 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device integrated with an optical fingerprint sensor and a sensing method of the optical fingerprint sensor. The closet prior arts, He (US 20170270342 A1), He (US 20180005005 A1), Duparre (US 20120026093 A1), and Chung (US 20080074401 A1), individually or in combination, discloses an OLED display panel comprising a plurality of organic light-emitting diode (OLED) pixels, wherein each pixel is configured to emit visible light and acts as a light-emitter. A fingerprint sensor comprises a light source configured to emit invisible light, a plurality of first optical sensors configured to receive first light reflected from an object, and a plurality of second optical sensors configured to receive second light reflected from the object. An optical layer is configured to: transmit first portions of the first light to the plurality of first optical sensors, prevent second portions of the first light from being incident on the plurality of second optical sensors, transmit first portions of the second light to the plurality of second optical sensors, and prevent second portions of the second light from being incident on the plurality of second optical sensors, wherein the plurality of first optical sensors and the plurality of second optical sensors are alternately arranged in a first direction, wherein a traveling direction of the first light includes the first direction as a component, wherein a traveling direction of the second light includes a second direction opposite to the first direction as a component. The fingerprint sensor determines whether the fingerprint is real or fake based on the sensed intensities of the first light and the second light. However, the closet prior arts fail to 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim a limitation is: “optical layer” in claims 1, 14, and 18. Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 14, and 18 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0058], [0061] and [0081] of the Specification and Figs. 1-2 and 11 of the Drawing disclose the "optical layer” corresponds to a barrier including a plurality of openings or a lenticular lens array.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691